Citation Nr: 9919422	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-23 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder with 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran had active service from September 1941 until July 
1946.  He was a prisoner-of-war (POW) of the Japanese 
Government from April 1942 until September 1945.

This case comes to the Board of Veteran's Appeals (Board) on 
appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim 
seeking entitlement to an increased evaluation for his 
service-connected generalized anxiety disorder with PTSD.  
The RO also determined that no new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for beriberi heart disease, to include ischemic 
heart disease due to localized edema.  Thereafter, based on 
the veteran's having been a POW, a rating action in June 1996 
granted service connection for coronary artery bypass graft 
with coronary artery disease and assigned a 30 percent 
disability evaluation which was increased to a 60 percent 
evaluation by an August 1996 rating action.  The August 1996 
rating action also granted entitlement to a total rating 
based on individual unemployability (TRIU) due to service-
connected disabilities and granted entitlement to Survivors' 
and Dependents' Educational Assistance benefits under Chapter 
35, Title 38, United States Code.

The Board remanded this case for additional development in 
January 1998.  Following additional development, the RO 
denied entitlement to the benefit sought in a September 1998 
rating decision.  The Board observes that this decision also 
found the veteran to be incompetent for VA purposes effective 
September 19, 1998.  The appellant, the veteran's spouse, was 
thereafter named payee of his VA disability benefits.  For 
purposes of the discussion herein, the Board will refer to 
'appellant' and 'veteran' as one in the same.


FINDING OF FACT

The medical evidence of record does not contain findings 
showing that as a result of his service-connected PTSD the 
veteran has either severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people or in the ability to obtain or retain employment.  
His service-connected psychiatric disorder does not manifest 
such symptoms as:  obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; and 
neglect of personal appearance and hygiene.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
50 percent for generalized anxiety disorder with PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.7, 4.16(c), 4.129, 4.130, 
Diagnostic Code 9411 (1996); and § 4.126(a), Diagnostic Code 
9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim of entitlement to a disability evaluation 
in excess of 50 percent for generalized anxiety disorder with 
PTSD is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented a claim which 
is plausible.  Generally, a claim for an increased evaluation 
is considered to be well grounded.  A claim that a condition 
has become more severe is well grounded where the condition 
was previously service- connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

I.  Summary of applicable law and regulations

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In the instant case, the 
veteran's generalized anxiety disorder with PTSD is currently 
rated as 50 percent disabling.

Effective November 7, 1996, 38 C.F.R. § 4.126(a) provides 
that in evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Significantly, however, as the veteran had a claim pending at 
the time of the regulatory change on November 7, 1996, the 
Board must consider the regulation which were in effect prior 
to November 7, 1996.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In this regard, the regulation in effect prior to November 7, 
1996, provided for a 50 percent rating when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people be considerably impaired; by reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels as to produce considerable industrial 
impairment.  A 70 percent evaluation required that the 
ability to establish and maintain effective or favorable 
relationships with people be severely impaired; the 
psychoneurotic symptoms must be of such severity and 
persistence that there is severe impairment of the ability to 
obtain work or retain employment.  A 100 percent evaluation 
required that the attitudes of contact except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  There must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought and behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1996).

Effective November 7, 1996, 38 C.F.R. § 4.126(a) provides 
that in evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.

Under the applicable criteria, a 50 percent evaluation is 
required when occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is required when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is required when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (1998).

II.  Background

A review of the record reveals that the appellant served on 
active duty from September 1941 to July 1946, and served in 
combat during World War II.  He was awarded the Silver Star 
while in action with the 31st Infantry On Bataan.  In April 
1942, he was captured and held as a prisoner-of-war (POW) by 
the Japanese government for several years, during which time 
he endured both mental and physical hardships as well as 
illness and malnutrition.

Following his discharge from service, the RO by rating 
decision dated June 1947, awarded the appellant service 
connection for "psychoneurosis, anxiety, moderate severe", 
rated 30 percent disabling. 

Following VA examination that showed remarkable improvement 
in psychiatric symptoms, the RO reduced the appellant's 
disability evaluation from 30 to 10 percent for his service-
connected "anxiety state".

VA psychiatric examination of October 1978 revealed that the 
veteran had not sought any psychiatric treatment since 1950.  
He had taken prescribed tranquilizers from time to time over 
the years.  He was employed form 1961 to 1975 at a wheel 
cover factory but had been discharged due to cutbacks.  Since 
then he had had at least six jobs.  He was currently 
unemployed.  He complained of trouble sleeping and stomach 
problems with loss of weight.  The examiner opined that 
observation of the veteran and conversation indicated he had 
a combination of anxiety and depression.  He attempted to 
cover the depression through garrulous talking and somatic 
complaints.  General mood was one of dysphoria.  The 
diagnostic impression was anxiety neurosis with depressive 
features, moderate.

In 1981 the veteran was evaluated by two VA psychiatrists who 
issued individual reports, as well as a joint summary.

The first VA psychiatrist's examination report dated July 
1981, noted that the veteran had experienced symptoms of 
anxiety, irritability and emotional lability since service.  
He had recently been diagnosed as having carcinoma of the 
prostate in February 1981.  Since then he had generally 
stayed home by himself.  He complained of anxiety, 
irritability, as well as GI complaints of abdominal pain and 
burning.  He preferred to be alone and had very little social 
or recreational activities.  Rapid speech and an almost 
forced laugh was observed.  He was fully oriented and 
memories and recall were good.  There were no cognitive 
deficits noted.  The diagnostic impression was anxiety 
reaction, mild.

In the second VA psychiatrist's examination report dated 
September 1981, it was noted that the veteran was currently 
employed as a heavy equipment operator.  He complained of 
exaggerated startle reaction, flashbacks and recurrent 
nightmares related to his traumatic experiences while a POW.  
Mental status examination revealed him to have very rapid 
speech resembling pressure speech.  He had a rather forced 
laugh, inappropriate at times.  He appeared extremely anxious 
and very tense.  The diagnostic impression was that the 
veteran manifested symptoms compatible with those of PTSD, 
chronic, severe.

A joint medical report dated November 1981, and signed by 
three VA psychiatrists, indicated that the veteran 
demonstrated classical symptoms of PTSD, to include an 
exaggerated startle response, recurrent nightmares with 
content related to his traumatic experiences, flashbacks, 
impairment in his ability to relate to others, frequent job 
changes, along with symptoms of anxiety and some depression.  
In the instant case, the veteran was diagnosed to have:  1) 
PTSD, chronic, severe; and 2) generalized anxiety disorder.

In a subsequent rating decision dated December 1981, the RO 
increased the veteran's disability rating from 10 to 50 
percent for "post-traumatic stress neurosis with generalized 
anxiety disorder.

The findings of a VA psychiatric examination conducted in 
September 1983 were essentially the same.  No cognitive 
deficits were noted.  The veteran exhibited anxiety, 
apprehension and a feeling of tenseness.  He desperately 
tried to present a picture of control; however, he had an 
underlying anxiety and a somatic preoccupation which resulted 
in some limitation of his daily activities, and affected his 
interpersonal relations.  

In  1989, the veteran filed a claim for an increased 
evaluation of his service connected psychiatric disability.  

VA psychiatric examination report dated February 1990, noted 
the veteran to be pleasant, friendly and cooperative during 
the interview.  He was slightly tense.  Speech was clear, 
coherent and to the point.  There was no evidence of thought 
disorder or of any perceptual abnormality.  He was well 
oriented and his memory for both recent and remote events was 
intact.  He did appear mildly anxious.  He reported treatment 
for hypertension since 1983 when he retired.  He described 
continuing anxiety, nightmares, episodes of depression, and 
difficulty dealing with anger, as well as avoidance of 
others.  He did have a few close friends, was a member of 
veterans organizations and described the relationship with 
his wife as "good".  

Private and VA medical records dated in the 1990's show that 
the veteran's medical condition began to rapidly deteriorate.  
A letter dated November 1994 from G. L. Cooke, M.D. indicated 
that the veteran had severe coronary artery disease that had 
required coronary by-pass surgery and was completely 
disabled.  

A VA psychiatric examination report dated August 1995, 
indicated that the veteran believed that his anxiety had been 
a little better recently.  He had undergone surgical hip 
replacement two months earlier so his activities were 
limited.  He described nightmares of combat approximately 
once every several weeks.  He did not "fly off the handle" 
as much as he used to, perhaps two or three times per day.  
He had some startle response but it was not very severe and 
much better than in the past.  He also indicated that he was 
generally getting along well with others.  Mental status 
examination revealed the veteran to be alert, oriented, 
neatly dressed and walking with a cane with difficulty.  He 
spoke in a deliberate and controlled manner and showed a 
rather forced-seeming smile.  He seemed to minimize symptoms.  
Cognitively, he seemed to have some difficulty with higher 
level cognitive function as evidenced by the fact he seemed 
to minimize his problems and had trouble reading and 
understanding his notice letter.  It was the examiner's 
opinion that "he shows subtle signs of age-related cognitive 
decline and that it would be unwarranted to conclude that his 
post-traumatic stress disorder has improved from the time of 
the last exam."  [emphasis added]  The diagnosis on Axis I 
was:  1) PTSD; and 2) age-related cognitive decline (mild).

The veteran was afforded a another VA mental disorders 
examination for compensation and pension (C&P) purposes in 
March 1998.  It is noted that the examining psychiatrist was 
the same examiner as in 1995.  The examination report noted, 
in pertinent part, that the veteran produced absolutely no 
spontaneous complaint related to PTSD.  However, he did 
acknowledge difficulty with memory.  He stated that if he is 
asked a question, he may have to think a while before he can 
come up with the right answer.  The veteran reported recent 
interactions, which would imply that others are aware of his 
memory deficits; although he did not describe the problems 
which led to these interactions.  He said that his doctor 
told him that he should not be driving.  He also mentioned 
that his wife asked him to get rid of his Walker hounds, 
because he had to drive 20 to 30 miles to retrieve them after 
a hunt.  When asked, the veteran acknowledged getting turned 
around in his own home.  He stated that he often awakens not 
knowing where he is until he sees something familiar.  In 
view of the foregoing, the examiner asked directly about 
symptoms of PTSD.  The veteran denied sleep disturbances 
other than occasional initial insomnia related to worrying 
about the events of the day.  He denied any arousal during 
the night.  He also denied frequent or troubling nightmares; 
although he said that he does have nightmares or dreams about 
the war occasionally.  The examiner noted that the only hint 
of a trigger stimulus occurred when the veteran mentioned 
that he does no particularly like to see movies in which some 
man is the "cock of the wall" and wants to have his way 
with everybody through violence.  His spouse occasionally 
watches some movies, and he does not object.  He occasionally 
watches some war movies with interest.  The veteran further 
denied any problems with irritability or interpersonal 
skills.  He reported enjoyment of hunting.  The veteran 
denied any particular problems with guilt, and reliving 
experiences in the Philippines or frequent thoughts of these 
events.  On mental status examination, the veteran was 
described as an alert, adequately groomed male, who was 
oriented with some effort.  He showed inappropriate easy 
dismissal of his PTSD problems.  He made light of any 
emotional difficulties that he may have ever had.  He tended 
to move around restlessly and pick at things during the 
interview.  Following additional testing, the examiner 
concluded that:  

"[s]ince his last examination, this 
veteran shows further evidence of 
cognitive decline and at this point would 
appear to qualify for a diagnosis of mild 
dementia.  It is not possible to obtain a 
direct history of post-traumatic stress 
disorder symptoms but in view of his 
cognitive difficulties and his light 
dismissal of emotional problems, it seems 
unreasonable to conclude that his post-
traumatic stress disorder symptoms have 
improved.  They appear to have been 
covered by the development of dementia 
and his dismissal of emotional problems 
in a setting in which it would clearly be 
to his best interest to report them would 
appear to be a further manifestation of 
poor judgment and due to his dementia."

The Axis I diagnoses were PTSD and dementia of an unknown 
etiology.  The veteran was assigned a Global Assessment of 
Functioning (GAF) score of 40, which was noted to represent 
his level of impaired judgment, impaired memory and potential 
major impairment in the area of work.  It was further noted 
that the veteran did not appear to be competent to manage his 
own funds without assistance.

III.  Analysis

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that the schedular criteria for a 
disability rating in excess of 50 percent for generalized 
anxiety disorder with PTSD, under either the "old" or "new" 
mental disorders regulations, are not met.  

Initially, it is noted that the veteran's intervening and 
supervening dementia, as shown by recent VA examinations, has 
caused the veteran's mental faculties to continue to diminish 
so as to warrant assignment of a diagnosis of dementia.  In 
fact, his recent mental status was compounded by the now 
primary dementia such that the examiner concluded that it is 
now effectively covering or masking the symptomatology 
relating to his service-connected generalized anxiety 
disorder with PTSD.  

The Board notes that if one relied on the veteran's most 
recently reported symptomatology, it would appear that his 
service-connected psychiatric disorder was significantly 
improved.  However, giving the veteran the benefit of all 
reasonable doubt, the Board believes that the veteran's 
service-connected anxiety with PTSD should be evaluated on 
the basis of the recorded symptomatology prior to the current 
masking caused by the intervening nonservice-connected 
dementia.  

Thus, the Board, after careful review of all the evidence of 
record, finds that an increased evaluation in excess of 50 
percent, is not warranted for the appellant's service 
connection generalized anxiety with PTSD.  The veteran's 
service-connected anxiety with PTSD quite clearly does not 
manifest the require symptoms for a 70 percent rating such as 
suicidal ideation; obsessional rituals; illogical speech; 
near-continuous panic or depression; impaired impulse 
control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; or inability to establish and maintain 
effective relationships.

The Board has also considered the contentions of the 
appellant, inasmuch as the appellant is offering her own 
medical opinion and diagnoses, and notes that the record does 
not indicate that the appellant has any medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
appellant's assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Furthermore, in view of the veteran's 
intervening nonservice-connected dementia, additional VA 
examination of the veteran would be futile.  Cf. Epps v. 
Brown, 9 Vet. App. 341, 344-345 (1996); Franzen v. Brown, 9 
Vet. App. 235, 238 (1996).  Moreover, the Board observes that 
application of the extraschedular provisions under 38 C.F.R. 
§ 3.321(b) (1998) is moot, as the RO has previously granted a 
total rating based on individual unemployability due to the 
veteran's service-connected disability.  See 38 C.F.R. § 4.17 
(1996) and (1998).

Thus, the Boar concludes that the preponderance of the 
evidence is against an evaluation greater than 50 percent for 
anxiety generalized anxiety disorder with PTSD; therefore, 
the claim must be denied in order to avoid an erroneous 
assignment departing from fairness and justness.  


ORDER

An increased rating for generalized anxiety disorder with 
PTSD is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


